UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 40-F [Check one] o REGISTRATION STATEMENT PURSUANT TO SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13(a) OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2011 Commission File Number 1-14446 THE TORONTO-DOMINION BANK (Exact name of Registrant as specified in its charter) Canada (Province or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number (if applicable)) 13-5640479 (I.R.S. Employer Identification Number (if applicable)) c/o General Counsel’s Office P.O. Box 1 Toronto-Dominion Centre Toronto, Ontario M5K 1A2 (416) 308-6963 (Address and telephone number of Registrant’s principal executive offices) Brendan O’Halloran, The Toronto-Dominion Bank 31 West 52nd Street New York, NY 10019-6101 (212) 827-7000 (Name, address (including zip code) and telephone number (including area code) of agent for service in the United States) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered Common Shares New York Stock Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act. Not Applicable (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. Not Applicable (Title of Class) For annual reports, indicate by check mark the information filed with this Form: xAnnual information form xAudited annual financial statements Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. Common Shares Class A First Preferred Shares, Series O Class A First Preferred Shares, Series P Class A First Preferred Shares, Series Q Class A First Preferred Shares, Series R Non-Cumulative 5-Year Rate ResetPreferred Shares, Series S Non-Cumulative 5-Year Rate ResetPreferred Shares, Series Y Non-Cumulative 5-Year Rate ResetPreferred Shares, Series AA Non-Cumulative 5-Year Rate ResetPreferred Shares, Series AC Non-Cumulative 5-Year Rate ResetPreferred Shares, Series AE Non-Cumulative 5-Year Rate ResetPreferred Shares, Series AG Non-Cumulative 5-Year Rate ResetPreferred Shares, Series AI Non-Cumulative 5-Year Rate ResetPreferred Shares, Series AK Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yeso Noo Disclosure Controls and Procedures The disclosure provided under the heading Accounting Standards and Policies – Controls and Procedures – Disclosure Controls and Procedures included in Exhibit 99.2:Management’s Discussion and Analysis is incorporated by reference herein. Management’s Annual Report on Internal Control Over Financial Reporting The disclosure provided under the heading Accounting Standards and Policies – Controls and Procedures - Management’s Report on Internal Control Over Financial Reporting included in Exhibit 99.2:Management’s Discussion and Analysis is incorporated by reference herein. Attestation Report of the Registered Public Accounting Firm The disclosure provided under the heading Independent Auditors’ Reports of Registered Public Accounting Firm to Shareholders – Report on Internal Control Under Standards of the Public Company Accounting Oversight Board (United States) included in Exhibit 99.3:2011 Annual Financial Statements is incorporated by reference herein. Changes in Internal Control Over Financial Reporting The disclosure provided under the heading Accounting Standards and Policies – Controls and Procedures -Changes in Internal Control Over Financial Reporting included in Exhibit 99.2:Management’s Discussion and Analysis is incorporated by reference herein. Audit Committee Financial Expert The disclosure provided under the heading Directors and Officers - Audit Committee included in Exhibit 99.1:Annual Information Form dated November 30, 2011 is incorporated by reference herein. Code of Ethics The Registrant has adopted the Code of Conduct and Ethics for Employees and Directors (the “Code”) as its code of ethics applicable to all its employees and directors, including the Registrant’s Group President and Chief Executive Officer, Group Head Finance and Chief Financial Officer, and Senior Vice President and Chief Accountant.The Registrant posts the Code on its website at www.td.com and also undertakes to provide a copy of its Code to any person without charge upon request.Such request may be made by mail, telephone, facsimile or e-mail to: The Toronto-Dominion Bank TD Shareholder Relations P.O. Box 1, Toronto-Dominion Centre Toronto, Ontario, CanadaM5K 1A2 Telephone: 1-866-756-8936 Facsimile: 416-982-6166 E-mail: tdshinfo@td.com On January 18, 2011, an amended version of the Code was filed with the SEC on Form 6-K and made available on the Registrant’s website. The key amendments made to the Codeat that time, included the addition of new wording at:a) Section 2-G - Falsifying Accounts, Documents and Records, to clarify that employees are deemed to have made a false entry when they have not verified the information they enter into bank systems and records; b) Section 2-H - Dealing with TD Assets, to articulate a prohibition against employees and directors from buying TD foreclosure properties; and c) Section 3-F - Executorships,
